Case 16-12984        Doc 79     Filed 11/28/18     Entered 11/28/18 09:15:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-12984
         Michael J Lewter
         Esther M Lewter
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/15/2016.

         2) The plan was confirmed on 08/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/21/2017, 07/21/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/16/2018.

         5) The case was dismissed on 04/06/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $22,530.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-12984       Doc 79      Filed 11/28/18    Entered 11/28/18 09:15:00                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $17,000.00
         Less amount refunded to debtor                          $13.74

 NET RECEIPTS:                                                                                  $16,986.26


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $1,827.04
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $837.00
     Other                                                                  $37.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,701.04

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BAYVIEW LOAN SERVICING LLC     Secured        1,848.47       1,848.27         1,848.27           0.00        0.00
 BAYVIEW LOAN SERVICING LLC     Secured             0.00          0.00             0.00           0.00        0.00
 CACH LLC                       Unsecured         765.00        664.84           664.84           0.00        0.00
 CAPITAL ONE AUTO FINANCE       Secured       13,240.00     13,240.00        13,240.00       4,727.65      721.88
 CAPITAL ONE AUTO FINANCE       Unsecured            NA       4,695.37         4,695.37           0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           400.00        235.26           235.26           0.00        0.00
 DISCOVER BANK                  Unsecured      3,855.00       3,855.53         3,855.53           0.00        0.00
 ILLINOIS AMERICAN WATER        Unsecured         400.00        371.75           371.75           0.00        0.00
 INTERNAL REVENUE SERVICE       Secured        2,705.00         731.00           731.00        706.72       48.77
 INTERNAL REVENUE SERVICE       Unsecured     19,135.58     16,430.58        16,430.58            0.00        0.00
 INTERNAL REVENUE SERVICE       Priority       3,786.85       1,541.45         1,541.45           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         108.00        108.73           108.73           0.00        0.00
 SANTANDER CONSUMER USA         Unsecured            NA           0.10             0.10           0.00        0.00
 SANTANDER CONSUMER USA         Secured       19,010.87     19,010.87        19,010.87       6,863.48    1,216.72
 GE MONEY BANK                  Unsecured      1,700.00            NA               NA            0.00        0.00
 HSBC BANK                      Unsecured      1,400.00            NA               NA            0.00        0.00
 I C SYSTEM INC                 Unsecured         162.00           NA               NA            0.00        0.00
 ALLEN SCHOOL OF HEALTH SCIENCE Unsecured      2,000.00            NA               NA            0.00        0.00
 ATG CREDIT                     Unsecured          92.00           NA               NA            0.00        0.00
 CAPITAL ONE                    Unsecured      3,552.00            NA               NA            0.00        0.00
 CBNA                           Unsecured         611.00           NA               NA            0.00        0.00
 CHASE                          Unsecured      8,259.00            NA               NA            0.00        0.00
 CITI BANK                      Unsecured         700.00           NA               NA            0.00        0.00
 CITIMORTGAGE INC               Unsecured           0.00           NA               NA            0.00        0.00
 THE HOME DEPOT                 Unsecured         700.00           NA               NA            0.00        0.00
 IRS                            Unsecured           0.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-12984      Doc 79       Filed 11/28/18    Entered 11/28/18 09:15:00                 Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim        Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed         Paid          Paid
 JC PENNEY                      Unsecured         300.00             NA          NA             0.00        0.00
 JMS                            Unsecured         748.00             NA          NA             0.00        0.00
 JOHNSON MITCHELL & SCHNEIDER   Unsecured         700.00             NA          NA             0.00        0.00
 KOHLS/CAPITAL ONE              Unsecured         764.00             NA          NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured          75.00             NA          NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured          75.00             NA          NA             0.00        0.00
 MIDLAND FUNDING                Unsecured      2,189.00              NA          NA             0.00        0.00
 MIDLAND FUNDING                Unsecured      1,073.00              NA          NA             0.00        0.00
 MIDLAND FUNDING                Unsecured         700.00             NA          NA             0.00        0.00
 RR & SONS COMPANY              Unsecured      1,100.00              NA          NA             0.00        0.00
 RUSH UNIVERSITY                Unsecured         500.00             NA          NA             0.00        0.00
 SYNCB/ABT ELECTRONICS          Unsecured      4,500.00              NA          NA             0.00        0.00
 SELECT PORTFOLIO SERVICING     Unsecured     20,694.00       26,571.92    26,571.92            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured     19,032.00       19,335.05    19,335.05            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00               $0.00                  $0.00
       Mortgage Arrearage                               $1,848.27               $0.00                  $0.00
       Debt Secured by Vehicle                         $32,250.87          $11,591.13              $1,938.60
       All Other Secured                                  $731.00             $706.72                 $48.77
 TOTAL SECURED:                                        $34,830.14          $12,297.85              $1,987.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00               $0.00
        Domestic Support Ongoing                               $0.00                $0.00               $0.00
        All Other Priority                                 $1,541.45                $0.00               $0.00
 TOTAL PRIORITY:                                           $1,541.45                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $72,269.13                   $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $2,701.04
        Disbursements to Creditors                            $14,285.22

 TOTAL DISBURSEMENTS :                                                                        $16,986.26




UST Form 101-13-FR-S (9/1/2009)
Case 16-12984        Doc 79      Filed 11/28/18     Entered 11/28/18 09:15:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
